DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
The amendment filed 6/16/2022 has been entered although it is noted that text of canceled claims should not be included in the claim listing.  Claims 17, 25 and 28-30 have been canceled.  Claims 1-16, 18-24, 26-27 and 31-34 are pending in the application.  Claims 23-24, 26-27 and 32 have been withdrawn from consideration as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-16, 18-22, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US2015/0217332) in view of Shimizu (US2016/0168387), or the BASF brochure entitled The drive to succeed, BASF pigments for the automotive and transportation coatings industry (hereinafter referred to as “BASF Drive to Succeed”), or the BASF brochure entitled PALIOCROM® Brilliant Red L 3258 (hereinafter referred to as “BASF Brilliant Red”), or the BASF brochure entitled The new generation of brilliance, PALIOCROM® Brilliant Orange (hereinafter referred to as “BASF Brilliant Orange”), or the BASF brochure entitled The premier of brilliance, PALIOCROM® Brilliant Gold L 2050 (hereinafter referred to as “BASF Brilliant Gold”, with the four BASF brochures hereinafter collectively referred to as “the BASF brochures”) for the reasons recited in the prior office action and restated below, wherein with respect to amended claim 1, which now incorporates the limitations of canceled claim 17, the Examiner again notes that the “color base coating film” (emphasis added) which is present atop the “metallic base coating film” and is formed from the “color base coating composition” as taught by Fujii in Paragraphs 0054-0068 (not the “metallic base coating film”, emphasis added, formed from the “metallic base coating composition” as described in Paragraphs 0036-0052), has been equated by the Examiner to the claimed “candy layer atop the basecoat layer…formed from a colored liquid intermediate coating composition”; and given that Fujii clearly discloses that an amount of coloring pigment in the color base coating composition is preferably within a range of 0.1 to 5 mass % (not the 3 to 20 mass% as argued by the Applicant which corresponds to the “metallic” base coating composition described in Paragraph 0041), more preferably within a range of 0.5 to 3 mass %, and most preferably within a range of 1 to 2 mass%, given that at amounts less than 0.1 mass %, improvement of saturation may not be obtained, and at an amount of more than 5 mass %, translucence may be deteriorated (see Paragraphs 0054-0058).  Hence, Fujii does teach a content of pigment reading upon the claimed range of up to 2wt. % pigment or dye expressed on a dry solids basis with respect to the “colored liquid intermediate coating composition” (e.g. “color base coating composition” of Fujii) that forms the claimed “candy layer” (e.g. “color base coating film” of Fujii), and therefore, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the cited prior art for the reasons discussed in detail in the prior office action and restated below.
As discussed in the prior office action, Fujii discloses a multilayer coating film of high chroma and brightness and a rich color, with no color mottling, particularly suitable for producing a “candy color” coating film for automobile body, especially a red candy color coating, comprising a liquid base coating composition comprising a coloring pigment and a luster pigment in a curable (hardenable) resin binder to form a metallic base coating film on a substrate having substrate hiding properties and specific light reflectance properties; a liquid color base coating composition comprising a coloring pigment and no luster pigment in a curable resin binder and having specific light transmittance properties to form a color base coating film; and a liquid clear coating composition to form a clear coating film on the color base coating film (Entire document, particularly Abstract, Paragraphs 0002-0004, 0009, 0012-0019, 0023, 0037, 0044, 0056, 0060, 0075, and 0120).  Fujii discloses that the coloring pigment in the metallic base coating composition can provide hiding property of a surface of a coating substrate and saturation for the resulting multilayer coating film, with suitable coloring pigments disclosed in Paragraph 0039 including inorganic pigments such as iron oxide and organic pigments such as perylene, particularly perylene red in terms of saturation and brightness; while the luster pigment can provide brightness and is not limited as long as it has specific light reflectance, with example luster pigments disclosed in Paragraph 0040 including various metal powders, metal- or oxide-coated mica powders, and the like, with preference to aluminum powder and working examples specifically utilizing commercially available aluminum flakes having a lengthwise dimension (e.g. diameter) of 17 µm and a thickness of 0.5 µm (ALUMIPASTE 7640 NS, from Toyo Aluminum K.K, as evidenced by Masuda, USPN 5,830,581, Col. 6, lines 44-46 for the shape and recited dimensions).  Fujii discloses that controlling of the light reflectance of the metallic base coating film is performed by selecting the kind of coloring pigment and luster pigment, pigment mass concentration thereof and a film thickness of a resulting coating film; and that less color unevenness, uniform film design, high saturation, high brightness and excellent color depth can be obtained using perylene red in a pigment mass concentration of the coloring pigment of 10-15 mass % with aluminum powder in a pigment mass concentration of the coloring pigment of 5-10 mass % and a dry film thickness of 7 to 12 µm (Paragraph 0050).  Fujii discloses that the color base coating composition can provide color adjustment of the metallic base coating film to increase saturation and color depth (as with the instantly claimed “candy layer”), wherein the hue of the color base coating film and the hue of the metallic base coating film are preferably a similar color, and more preferably the same color, such as by use of a perylene pigment, especially perylene red in both coatings, with a dry film thickness of the color base coating film being 10 to 15 µm and examples specifically utilizing a dry film thickness of 12 µm for the color base coating film provided over a 10 µm thick metallic coating film (as in instant claims 19 and 31), both utilizing PALIOGEN® Maroon L3920 from BASF, followed by a clear coating film with a dry film thickness of 35 µm provided over the color base coating film (Paragraphs 0054, 0057 and 0066; Examples 1-2).
Thus, with regard to the claimed invention as recited in instant claim 1, Fujii discloses a “candy coat paint finish on a substrate, the finish comprising: a. a basecoat layer formed from a colored liquid base coating composition comprising aluminum flake pigment, and one or more additional colored pigments or dyes, dispersed in a first hardenable binder, wherein the basecoat layer provides a reflective colored layer that hides the substrate and has a sparkling metallic appearance, wherein the basecoat layer has hiding power (e.g. “metallic base coating” composition/film of Fujii); b. a candy layer atop the basecoat layer, the candy layer formed from a colored liquid intermediate coating composition comprising a colored pigment or dye dispersed in a second hardenable binder, wherein the candy layer provides a transparent or translucent colored layer that increases the color saturation of incident light reflected from the basecoat layer, and wherein the candy coat paint finish exhibits no visible mottle (e.g. “color base coating” composition/film of Fujii) as in the instantly claimed invention, such that the difference between the teachings of Fujii and the claimed invention is that Fujii does not disclose that the aluminum flake pigment in the metallic base coating film, reading upon the claimed basecoat layer having a sparkling metallic appearance, is a “colored metal oxide-coated nontransparent silver dollar aluminum flake pigment”, and that the hiding power of the basecoat layer is at least 90% as recited in instant claim 1.  However, given that Fujii specifically discloses that the pigment in the metallic base coating film provides hiding of the substrate and that the metallic base coating film can “hide a surface color of a coating substrate” (Paragraph 0031), complete hiding or a hiding power of 100% would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Fujii and would read upon the claimed at least 90% of instant claim 1.  
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize any known or commercially available luster and/or coloring pigment, or more particularly, any known or commercially available aluminum flake pigment conventionally utilized in the art and that has desired light reflectance properties in the invention taught by Fujii, wherein it is noted that colored metal oxide-coated or more particularly iron oxide-coated nontransparent “silver dollar” aluminum flake pigment as instantly claimed are known and/or commercially available luster pigments in the art that provide improved aesthetic and/or optical properties over other luster/reflective pigments as taught by Shimizu which discloses that the proportion of reflective light is predominant in the case of lenticular metal platelets or “silver dollars” platelets while “cornflake” or lamellar metal platelets produce a higher proportion of scattered light due to their irregular structure (Paragraph 0030), or as taught by each of the BASF brochures (taken individually) with respect to the commercially available aluminum flake effect pigments sold under the tradename PALIOCROM® Brilliant which as taught by each of the BASF brochure(s) have excellent brightness/lightness L* properties and provide excellent hiding properties, particularly in comparison to other reflective aluminum flake pigments as well as coated mica-based effect pigments (BASF Drive to Succeed, Entire document, particularly pages 6 and 10-13; BASF Brilliant Gold, pages 2-4; BASF Brilliant Orange, pages 2 and 4-5; or BASF Brilliant Red, page 2); and are particularly suitable as effect pigments for automotive and transportation coatings, wherein BASF Drive to Succeed specifically discloses that the “performance of PALICROM® Brilliant pigments recommends them especially for use in high-quality automotive finishes” (same end use as Fujii), can be used with other effect or color pigments to provide opportunities for a wide variety of different stylings, and have been designed for golden, orange, as well as red metallic stylings (Page 11.)
More specifically, Shimizu discloses metallic luster pigments based on coated aluminum substrate platelets comprising opaque or transparent (partially or completely) aluminum as the pigment substrate that can take various forms, including lamellar/cornflake and lenticular/silver dollar aluminum platelets, wherein the latter provide a higher proportion of reflective light than scatter light as in the former, or more preferably vacuum metallized pigments (VMPs) which have a particularly low thickness and a particularly smooth surface having elevated reflectivity; with an average particle diameter for use in automotive paints of preferably 5 to 50 µm (as in instant claim 3), and at least one metal oxide coating B thereon, composed of at least one metal oxide having a high refractive index, particularly iron oxide (as in instant claim 2); wherein the color of the oxide-coated aluminum luster pigments is homogenous, with a total color difference of at most 3, and can be tailored by adjusting the thickness of the aluminum flake and the selection and thickness of the metal oxide coating(s), and the resulting iron oxide-coated aluminum luster pigments have exceptionally high hiding capacity and thus offer a variety of advantages for use thereof including as a paint in the automobile or motor vehicle industry; wherein one skilled in the art would have been motivated to utilize routine experimentation to determine the desired hiding power, lightness and chroma of the luster pigments as in instant claims 1 and 4-5 for a particular end use (Entire document, particularly 0015, 0022-0024, 0030-0032, 0045-0048, 0053-0064, and 0085, Examples).
It is also known from each of the BASF brochures (individually) that commercially available red, orange and/or gold colored iron-oxide-coated nontransparent “silver dollar” aluminum flake pigments meet the chroma C* and lightness L* limitations of instant claims 4-5, such as particularly BASF PALIOCROM® Brilliant Red, PALIOCROM® Brilliant Orange L 2850, and/or PALIOCROM® Brilliant Gold L 2050, wherein BASF Brilliant Red also discloses that “PALIOCROM® colored aluminum effect pigments are an ideal choice for modern automotive and high performance industrial coatings”, providing “excellent hiding and extreme saturation” wherein “‘Cornflake’ aluminum PALIOCROM® pigments provide optimal hiding and a smoother appearance, while the PALIOCROM® Brilliant thin silver dollar aluminum series deliver extreme chromatic flash in face with attractive flop behavior” (first paragraph).  Similarly, BASF Brilliant Orange discloses that “PALIOCROM® effect pigments are iron-oxide-coated aluminum flakes with excellent hiding, high chroma and high gloss” wherein “PALIOCROM® Brilliant is a further development based on aluminum flakes of the thin silver dollar type with a very narrow particle size distribution” (first paragraph) with the figure on the left of the same page showing the lightness L* and chroma C* values of PALIOCROM® Brilliant Orange L 2850 reading upon the values recited in instant claims 4-5, particularly in comparison to the “cornflake” type PALIOCROM® Orange L 2800; the first (top) figure on the right showing a comparison between the shape of the “cornflake” PALIOCROM® Orange L 2800 pigment and “silver dollar” PALIOCROM® Brilliant Orange L 2850 pigment; and the second (bottom) figure on the right showing the particle size distribution with an average particle size D50 of the PALIOCROM® Brilliant Orange L 2850 falling within the claimed range as recited in instant claim 3 (Entire brochure; particularly second page).  Further similarly, BASF Brilliant Gold also discloses that the PALIOCROM® Brilliant series is a further development of PALIOCROM® pigments and is based on aluminum flakes of the thin “silver dollar” type, showing “much higher brilliancy than the well-established standard PALIOCROM® grades and are recommended for extremely chromatic and light shades with a slight sparkle effect” (first paragraph); wherein on the next page (page 3), BASF Brilliant Gold discloses average particle size D50, chroma C* and lightness L* values of the PALIOCROM® Brilliant Gold L 2050 pigment that read upon the claimed values recited in instant claims 3-4 and is close to the C* value of 90 of instant claim 5, with the figure on the bottom right also showing a comparison between the standard PALIOCROM® “cornflake” type pigment and the PALIOCROM® Brilliant “silver dollar” type pigment (Entire document, particularly pages 2-3).  
Hence, given the functional equivalence of the luster or effect-providing pigments and/or the various aesthetic improvements disclosed by Shimizu or each of the BASF brochures (taken individually) of the colored iron oxide-coated nontransparent “silver dollar” aluminum flake pigments as in instant claims 1-5 with respect to other coloring and/or luster pigments including other aluminum flake pigments or oxide-coated mica flake pigments as disclosed in Fujii, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the known or commercially available colored iron oxide-coated nontransparent “silver dollar” aluminum flake pigments as taught by Shimizu or sold under the tradename PALIOCROM® Brilliant as the aluminum luster pigment or in addition thereto in the invention taught by Fujii to provide improved aesthetic properties as taught by Shimizu or each one of the BASF brochures (taken individually), thereby rendering the invention as recited in instant claims 1-5, 21-22, and 33-34 unpatentable over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually), given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regard to instant claims 6 and 7, Fujii clearly discloses the preferred use of red-hued pigments, particularly perylene red as noted above, and hence the invention as recited in instant claims 5-6 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regard to instant claim 8, Fujii discloses a wide variety of colors for the coloring pigment to be utilized with the luster pigment in the metallic base coating layer including orange, yellow and blue-hued pigments (Paragraph 0039) as instantly claimed, and hence the invention as recited in instant claim 8 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regard to instant claims 9 and 10, Fujii discloses that an amount of the coloring pigment may preferably be in the range of 3 to 20 mass% as a pigment mass concentration, more preferably 7 to 17 mass%, and most preferably 10 to 15 mass%; with an amount of the luster pigment preferably 2 to 20 mass%, more preferably 3 to 15 mass%, and most preferably 5 to 10 mass%, as a pigment mass concentration (Paragraphs 0041-0042), thereby reading upon the claimed weight percentage of instant claim 9; and given that Fujii discloses that the pigments of both base coating films are preferably of the same hue as noted above, it would have been obvious to one having ordinary skill in the art to utilize a colored aluminum flake pigment also of the same hue, as in instant claim 10, and hence the invention as recited in instant claims 9 and 10 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regard to instant claims 11 and 12, Fujii discloses that the type of the metallic base coating composition is not limited and may be any of a solvent-based coating composition, an aqueous dispersion-type coating composition or a water soluble-type coating composition (Paragraph 0044), and hence the invention as recited in instant claims 11 and 12 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regard to instant claim 13, as noted above, Fujii discloses a dry film thickness of the metallic base coating of 7 to 12 µm overlapping the claimed range and thus reading upon and/or rendering obvious the claimed range, and hence the invention as recited in instant claim 13 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regard to instant claims 14-16, as noted above, Fujii discloses that the color base coating composition (equated to the intermediate coating composition) contains a coloring pigment as in instant claim 14, wherein it is further noted that Fujii discloses that the coloring pigment may be the same as used in the metallic base coating composition with example coloring pigments including red, yellow, orange and blue hues, as noted above, reading upon instant claims 15-16; and hence the invention as recited in instant claims 14-16 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regards to instant claims 18 and 19, Fujii discloses that the color base coating composition can be applied as a single layer as in instant claim 18, and as noted above, preferably has a dry film thickness of 10 to 15µm (Paragraphs 0062-0066) with examples having a dry film thickness of 12 µm, reading upon the claimed dry film thickness of instant claim 19, and hence the invention as recited in instant claims 18 and 19 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regards to instant claim 20, as noted above, Fujii discloses a clear coating film reading upon the claimed “clear topcoat”, provided over the color base coating film reading upon the claimed “candy layer”, and also discloses the use of a hiding undercoating film and/or hiding intermediate coating film provided on the substrate before coating of the metallic base coating composition (Paragraphs 0034-0035), wherein either or both of the undercoating and/or intermediate coating film(s) having substrate hiding properties would read upon the broadly claimed “colored primer” such that Fujii discloses a coating layer structure as instantly claimed, and hence the invention as recited in instant claim 20 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
With regards to instant claim 31, as noted above, Fujii discloses a dry film thickness of the metallic base coating film as the claimed “basecoat layer” of 7 to 12 µm, and a dry film thickness of the color base coating film as the “candy layer” of 10 to 15 µm, with examples utilizing a 12 µm thick color base coating film (“candy layer”) over a 10 µm thick metallic coating film (“basecoat layer”) thereby reading upon the claimed “the candy layer has a greater thickness than the basecoat layer”, and hence the invention as recited in instant claim 31 would have been obvious over the teachings of Fujii in view of Shimizu or each one of the BASF brochures (taken individually).
Response to Arguments
Applicant’s arguments filed 6/16/2022 have been considered but are not persuasive.  The Applicant argues that “the Current Application is [allegedly] not obvious over Fujii” and that “the Current Application is [allegedly] different than the art cited by the Examiner” (see paragraph bridging pages 9-10 of the response); arguing that “the Current Application [allegedly] may be differentiated from Fujii based on the type of coating” and that the “Current Application describes a candy coat finish while Fujii [allegedly] describes a typical automotive system” (see first full paragraph on page 10).  The Applicant argues that claim 1 has been amended to include the limitations of canceled claim 17 such that amended claim 1 now provides the reduced pigments or dye in the candy color intermediate coat layer, stating that the “reduced dyes and pigments would be typical of a candy color intermediate coat layer” (see first full paragraph on page 10).  The Applicant then argues in the paragraph bridging pages 10-11 that unlike the Current Application, Fujii allegedly provides that the amount of coloring pigment must be much greater, referencing Paragraph 0041 of Fujii which recites that an “amount of the coloring pigment is not limited and may preferably be within a range of 3 to 20 mass %” and that “[w]hen an amount of the coloring pigment is less than 3 mass%, suppression of light reflectance in a short wavelength band…may be insufficient”; arguing that thus “Fujii [allegedly] requires a much higher amount of coloring pigment than the Current Application” and in essence, allegedly “teaches away from what is described in the Current Application where the pigment and dyes is up to 2wt.% pigment or dye” as now included in amended Claim 1 and therefore requests that the Examiner withdraw the rejection.  
However, the Examiner respectfully disagrees and as an initial observation, it is noted that with respect to Applicant’s continuous reference to the “Current Application” being differentiated from Fujii, patentability is determined based upon the claims, not the application as a whole; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, see In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also noted that Fujii specifically recites that the invention is directed to multilayer coating films referred to in the art as “candy color” coating films (Background section) and that the invention provides a process for forming a multilayer coating film that can “provide a so-called candy color coating film” as recited in Paragraph 0012 of the Problems to be Resolved by the Invention section, and thus is in the same field of art as the claimed invention and contrary to Applicant’s arguments is the same “type” of coating as in the “Current Application” and as instantly claimed.
In response to Applicant’s arguments with respect to the alleged “much higher” amount of coloring pigment recited in Paragraph 0041 of Fujii, as referenced by the Applicant on pages 10-11 of the response, the Examiner notes that Paragraph 0041 refers to the “metallic base coating composition” utilized to produce the “metallic base coating film” as clearly evident from Paragraphs 0036-0052, particularly given the section title “Metallic Base Coating Composition” at Paragraph 0036, and not the “color base coating composition” utilized to produce the “color base coating film” as described in Paragraphs 0055-0068 of Fujii (see section title “Color Base Coating Composition” ), wherein it is again noted that the “color base coating film” of Fujii has been equated to the claimed “candy layer” and is formed from the “color base coating composition” not the “metallic base coating composition”.  As described by Fujii at Paragraph 0054, the color base coating composition is applied on the metallic base coating film and only has an amount of coloring pigment of preferably within the range of 0.1 to 5 mass %, most preferably within a range of 1 to 2 mass%, as in amended claim 1 with respect to the “colored liquid intermediate coating composition”, in order to provide improved saturation without deteriorating the translucence of the multilayer coating film as described in Paragraph 0058.  Hence, given that the Examiner has clearly equated the “color base coating film” taught by Fujii containing most preferably only 1 to 2 mass% pigment (e.g. a reduced amount as in amended claim 1, i.e. “up to 2 wt.%”, that “would be typical of a candy color intermediate coat layer” based upon Applicant’s own arguments on page 10 of the response) to the instantly claimed “candy layer” and the “metallic base coating film” taught by Fujii to the instantly claimed “basecoat layer” as evident by the rejection, Applicant’s arguments comparing the “much higher” coloring pigment content of 3 to 20 mass % of the “metallic base coating composition” of Fujii (which is equated to the claimed “colored liquid base coating composition” for forming the claimed “basecoat layer” and has a similar coloring pigment and luster pigment content as noted by the Applicant on page 12 of the response with respect to the basecoat layer as in instant claim 9, e.g. 3-20mass% and 2-20mass%, respectively, compared to the claimed about 0.1 to about 20wt% of the claimed “basecoat layer”) to the claimed up to 2 wt.% pigment content of the intermediate coating composition used to form the claimed “candy layer” are not persuasive.
Therefore, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the cited prior art as discussed in detail above.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 2, 2022